1
2
3
4
5
6
                           UNITED STATES DISTRICT COURT
7
8                        SOUTHERN DISTRICT OF CALIFORNIA
9    ANTHONY MARCEL ARRIAGA,                            CASE NO. 18cv328-LAB (KSC)
10                                       Plaintiff,
                                                        ORDER GRANTING MOTION FOR
11                        vs.                           DEFAULT JUDGMENT [Dkt. 7]

12   NELSON CRUZ & ASSOCIATES, LLC
                           Defendant.
13
14          After default was entered against Defendant Nelson Cruz & Associates, LLC
15   (“Nelson Cruz”), Plaintiff Anthony Arriaga moved for default judgment. To ensure Nelson
16   Cruz was truly aware of the action, the Court ordered the clerk to mail a copy of the Motion
17   for Default Judgment to the Defendant at its business address. See Dkt. 8. The Court
18   also cautioned that if Nelson Cruz failed to appear by December 5, 2018, the Court would
19   rule on Plaintiff’s Motion for Default Judgment. Nelson Cruz never appeared in this action.
20          The Court is satisfied that it has jurisdiction over this claim, and has determined
21   that the factors enumerated in Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986)
22   weigh in favor of default judgment.       The Motion for Default Judgment is therefore
23   GRANTED.
24   ///
25   ///
26   ///
27   ///
28   ///



                                                  -1-
1            It is ORDERED AND ADJUDGED that Plaintiff Anthony Marcel Arriaga shall
2    recover from Nelson Cruz & Associates, LLC:
3                               Statutory Damages: $        2,000.00
4                               Attorney's Fees1:      $ 13,187.50
5                               Costs:                 $      578.93
6
                                Total Judgment:        $ 15,766.43
7
8            The clerk is directed to enter judgment in favor of Anthony Arriaga and close the

9    case.

10           IT IS SO ORDERED.

11   Dated: January 31, 2019

12                                                  HONORABLE LARRY ALAN BURNS
                                                    United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
     1 Attorney Lauren Veggian states in her declaration that she billed 18.8 hours on this
26   matter. This number included 2.5 hours she anticipated would be necessary to attend
     the hearing. As no hearing was held on this motion, the Court deducts those 2.5 hours
27   and therefore attributes a total of 16.3 hours to Ms. Veggian at her claimed rate. All other
28   claimed numbers are accepted as reasonable for purposes of calculating the lodestar.



                                                -2-
